DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-10 and 16-17 in the reply filed on February 23, 2021 is acknowledged.  The traversal is on the ground(s) that examination of all of the identified inventions and all the pending claims would not result in a serious search and/or examination burden.  This is not found persuasive because searching and examining all three species and all claims are a serious burden on examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 23, 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is direct to non-statutory subject matter as follows. Claim 17 defines a program embodying function description material. However, the claimed does not define a non-transitory 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a calculating part, a correcting part and a converting part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nojima Shigeo (JP 2009-229596 A).
In considering claim 1, Nojima Shigeo discloses all the claimed subject matter, note 1) the claimed a calculating part that calculates projection signal data to project video for projection using, as a light source, a laser beam output from a laser light source, from video signal data of input video, the laser light source having a property that a wavelength shifts in accordance with an emission intensity employed when the laser beam is emitted is met by the temperature sensor 41 (Fig. 3, page 5, lines 1-13), 2) the claimed a correcting part that applies, to the projection signal data, a correction process of shifting the wavelength of the laser beam in a predetermined modulation unit is met by the Peltier element 42 (Fig. 3, page 5, lines 1-13), and 3) the claimed a converting part that converts the projection signal data to which the correction process is applied into electric current data of a driving current to be supplied to the laser light source is met by the light sources 10R, 10G and 10B (Fig. 3, page 5, lines 1-13).
 the correcting part executes the correction process for the projection signal data using a correction amount for each modulation unit, the modulation unit being set such that, when the wavelength of the laser beam is cyclically shifted in the modulation unit, an average of the emission intensity of the laser beam per one cycle corresponds to brightness of the input video is met by the speckle pattern which is integrated and averaged within the afterimage time of the human eye and speckle noise in the image projected on the screen 50 is suppressed and the pixel L1 (Fig. 3, page 5, lines 1-51).
In considering claim 3, the claimed wherein the correcting part applies the correction process to the projection signal data using a correction amount with which the emission intensity of the laser beam varied by the correction process stays in a predetermined range relative to brightness of the input video is met by the change amount of the output wavelength of the laser light emitted from the light sources 10R, 10G and 10B is within a range where the color difference is 5/1000 or less, that is, the wavelength change amount of the red laser light and the blue laser light is within ±2nm (Fig. 3, page 5, lines 14-19).
In considering claim 4, the claimed wherein the correcting part executes the correction process for the projection signal data setting, when the wavelength of the laser beam is cyclically shifted in the modulation unit, patterns for the wavelength of the laser beam to be shifted therein in one cycle of the shifting, to be two patterns to eight patterns is met by the speckle pattern which is integrated and averaged within the afterimage time of the human eye and speckle noise in the image projected on the screen 50 is suppressed (Fig. 3, page 5, lines 1-51).
 the number of the laser beam that is output with its wavelength shifted, as a light source to project the video for projection is one is met by the light source device 10 (Fig. 1, page 4, lines 23-30).
In considering claim 6, Nojima Shigeo discloses all the claimed subject matter, note 1) the claimed the claimed wherein the video for projection is drawn by causing the laser beam to scan on a projection surface onto which the laser beam output from the laser light source is projected is met by the laser beam which is scanned on the screen 50 (Fig. 3, page 5, lines 20-50), and 2) the claimed the calculating part calculates scanning pixel data for each one pixel of the video for projection in accordance with the scanning by the laser beam, as the projection signal data is met by the scanning pixels of frame on the screen 50 (Fig. 3, page 5, lines 20-50).
In considering claim 7, the claimed wherein the correcting part shifts the wavelength of the laser beam using, as the modulation unit, one drawing clock to draw one pixel of the video for projection by causing the laser beam to scan is met by scanning pixel L1 on the screen 50 (Fig. 3, page 5, lines 20-50).
In considering claim 8, the claimed wherein the correcting part shifts the wavelength of the laser beam using, as the modulation unit, one drawing line to draw one pixel of the video for projection by causing the laser beam to scan is met by scanning pixel L1 on the screen 50 (Fig. 3, page 5, lines 20-50).
In considering claim 9, the claimed wherein the correcting part switches a correction amount by which the wavelength of the laser beam is shifted for one predetermined drawing line, for each frame of the video for projection is met by the scanning pixels of frame on the screen 50 (Fig. 3, page 5, lines 20-50).
In considering claim 10, the claimed wherein the correcting part shifts the wavelength of the laser beam using each one frame of the video for projection as the modulation unit is met by the scanning pixels of frame on the screen 50 (Fig. 3, page 5, lines 20-50).
	Claim 16 is rejected for the same reason as discussed in claim 1 above.
.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Freeman et al. (US Patent No. 8,111,336 B2) discloses correcting scanned projector distortion by varying the scan amplitude.
	Mizushima et al. (US Patent No. 7,938,541 B2) discloses laser picture formation device and color picture formation method.
	Mizuuchi et al. (US Patent No. 7,835,409 B2) discloses illumination light source device and laser projection device.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


March 12, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422